Citation Nr: 0021057	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-31 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for the veteran's service connected residuals of a thoracic 
spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
August 1990.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for residuals of a thoracic spine injury 
and assigned a 10 percent disability evaluation, effective 
from August 31, 1994 (the date of the veteran's claim).  The 
veteran submitted a notice of disagreement indicating he 
desired a greater initial evaluation.

The case was previously before the Board in February 1998 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the RO has continued the denial of the 
veteran's claim, and he has continued his appeal.  The case 
is now returned to the Board.

In its February 1998 remand, the Board framed the issue now 
on appeal in terms of the veteran's entitlement to an 
increased rating.  More recently, however, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has re-characterized the issue 
on appeal as set forth on the title page.

The Board also notes that in August 1997, a hearing was held 
before a member of the Board, who is presently no longer 
employed by the Board.  On May 26, 2000, a letter was sent 
from the Board to the veteran, informing the veteran that he 
had the right to request another Board hearing.  The letter 
also stated that if no response was received from the veteran 
within 30 days, the Board would assume that no further 
hearing was desired by the veteran.  As no response was 
received from the veteran, the Board may now proceed with 
this case without scheduling another hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  Since August 31, 1994, the effective date of the grant of 
service connection, the veteran has subjectively complained 
of back pain; however, medical examination has revealed that 
all motor and sensory findings are entirely normal, that 
there is only slight limitation of motion of the spine, no 
ankylosis of the spine, no permanent damage to the spine, no 
evidence that pain could specifically limit functional 
ability during flare-ups or due to repeated use, and no 
associated disc findings or muscle strain; X-ray studies of 
the thoracic spine have been entirely normal.


CONCLUSION OF LAW

Since August 31, 1994, the appellant's service-connected 
residuals of a thoracic spine injury have been no more than 
10 percent disabling, and the criteria for a greater initial 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5291 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, the veteran's service medical records show that 
in August 1988, he was treated for mid-upper back pain, which 
reportedly occurred when he was lifting a desk.  He said that 
since the injury, he had developed numbness in his left arm.  
Mechanical low back pain and positional numbness in his left 
arm were diagnosed.  In September 1989, while still on active 
duty, he received additional treatment for his complaints of 
low back discomfort.  On physical examination, he presented 
with tenderness in the mid-thoracic spine on range of motion 
testing.  Mechanical low back pain was again diagnosed, and 
for the remainder of that year, he received additional care 
for his back discomfort.

A review of post-service medical records reveals an August 
1994 progress report from the office of W. Schuver, D.C., 
indicating a current diagnosis of thoracic cervical 
subluxation with myospasm causing intercostal neuralgia.  It 
was indicated that the veteran was receiving chiropractic 
treatment, and was given stretching and strengthening 
exercises and postural recommendations.  It was indicated 
that pain had been present off and on since 1990.  Pain was 
reportedly diminishing as a result of chiropractic care twice 
per week.  Prognosis was guarded based on duration of 
symptoms and nature of injury.  Comments noted that with 
exercise and occasional treatment, the problem should be 
minimized, although there should be a mild degree of 
permanency.

On an October 1994 VA examination, the veteran presented with 
complaints of chronic mid-back pain, stating that he was 
unable to straighten up after experiencing episodes of 
stiffness.  He also stated that he would feel a popping 
sensation and then he was unable to fully straighten up.  
Objective findings noted that there were no postural 
abnormalities or fixed deformities.  Musculature of the back 
was normal.  Range of motion and forward flexion was 90 
degrees, backward extension 20 degrees, bilateral lateral 
flexion 35 degrees, and bilateral rotation 20 degrees.  There 
was mid-thoracic pain evident on range of motion.  The 
veteran appeared somewhat rigid and guarding during 
examination with slight paravertebral muscle swelling.  The 
examiner diagnosed thoracic scoliosis and rule out T4-T5 and 
T5-T6 disc herniation.  The examiner also stated that X-ray 
studies of the back showed questionable narrowing in the mid-
thoracic area and mild thoracic scoliosis.  However, the 
Board notes that the actual X-ray study reports of the 
thoracic spine indicate that the T1 and T2 were not 
adequately visualized on lateral projection, and with that 
reservation, no significant abnormality could be identified.  
X-ray study of the lumbar spine was entirely normal.  
(Therefore, it appears to the Board that the examiner was 
obviously in error in reporting the results of the X-ray 
studies.)

In his July 1995 report, W. A. Schuver, D.C., indicated that 
the veteran had originally reported for treatment in August 
1990 as a result of his injury in service, but he had also 
sustained numerous post-service exacerbations to his back 
while working lifting locomotive mufflers.  The current 
record indicated the veteran was slightly improved but 
continued to experience mid-back pain.  It was noted that the 
veteran was last treated in October 1994 at which time he was 
referred to the VA for treatment due to limited further 
improvement from chiropractic care.

In August 1997, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before a Traveling Member of the Board.  The veteran 
testified that he continued to suffer from significant back 
pain.  He indicated that he had been working lifting mufflers 
but lost this job in 1994 when he was unable to continue to 
lift them.  He testified that he was unemployed for some time 
until his father hired him at a family business that 
manufactures signs, and he tries to do less physically 
demanding work there.  He stated he was still presently 
employed at this family business.  The veteran testified that 
although he still worked, his back bothered him and that he 
also experienced numbness in his legs and his arms almost 
every day.  He testified that he did not take any medication 
for his condition as he did not want to experience any side 
effects.  The veteran indicated that he had received no 
treatment other than his chiropractic treatment from Dr. 
Schuver and going to the VA for examination.  A complete 
transcript of the testimony is of record.

Following the Board's February 1998 remand, the veteran 
underwent another VA examination in July 1998.  By history, 
the veteran noted that some of his pain had been alleviated 
by chiropractic care, but he still claimed to experience pain 
on a regular basis, increased by prolonged sitting or 
lifting.  He denied experiencing weakness or fatigue.  No 
treatment other than occasional Motrin was reported.  
Occasional stiffness and flare-ups on prolonged sitting and 
lifting were reported.  Currently, he rarely missed work.  
The veteran also complained of occasional left arm tingling.  
He did not use a crutch, brace, or cane.  On physical 
examination, his motor and sensory examination was entirely 
normal.  General examination was normal.  Extremities were 
normal.  Deep tendon reflexes were all +3.  Forward bending 
was approximately 45 degrees to the waist.  Backward bending 
was about 30 degrees.  Side to side motion was 10 degrees.  
It was noted that the 1994 X-ray study was normal.  Current 
X-ray study of the thoracic spine was entirely normal, with 
no abnormalities recognized.  There was no evidence of 
degenerative arthritis.

Although, the July 1998 examiner did not review the claims 
file prior to conducting his examination, as previously 
requested, the examiner subsequently issued a February 1999 
addendum in which he noted that the claims file had been 
viewed.  In response to the Boards requests, the examiner 
stated that there was no evidence that the veteran's service 
connected injuries had resulted in any permanent damage to 
his spine.  He also noted that there was no evidence that the 
veteran's pain could specifically limit his functional 
ability during flare-ups or when used repeatedly over time.  
There was only slight limitation of motion and no ankylosis 
of the spine was present.  There was also no associated disc 
findings or muscle strain.

II.  Analysis

The Board finds that the veteran's claim for a higher 
evaluation is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board also is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  Specifically, 
the Board notes that the veteran has been afforded multiple 
VA examinations, has provided testimony in a hearing before 
the Board, and all pertinent medical evidence identified has 
been obtained. The Board therefore finds that no further 
action is warranted relative to the development of the 
appellant's claim, based upon the information currently of 
record.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

In evaluating a given disability, the disability should be 
viewed in relation to its whole-recorded history.  38 C.F.R. 
§§ 4.1, 4.2.  However, it is also true that where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In Fenderson, the Court 
indicated that the "present level" rule, set out in 
Francisco, is not applicable to original ratings following a 
grant of service connection; rather, at the time of an 
initial rating, the evidence since the grant of service 
connection should be evaluated to determine whether separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged rating."  
Fenderson, 12 Vet. App at 125-26.  Although the RO has not 
explicitly considered the propriety of "staged rating," in 
light of the Board's discussion, below, the Board finds that 
a remand for this purpose is unnecessary.  


The veteran's residuals of a thoracic spine injury have been 
evaluated under Diagnostic Code 5291, which pertains to the 
dorsal (thoracic) spine.  That diagnostic code provides for a 
maximum 10 percent evaluation for both moderate and severe 
limitation of motion.  Slight limitation of motion warrants a 
noncompensable (0 percent) rating. 

Considering the evidence noted above in light of the 
applicable criteria, the Board finds that, since August 31, 
1994, the appellant's service-connected residuals of a 
thoracic spine injury, consistently no more than slight 
limitation of motion, and subjective complaints of pain, have 
been no more than 10 percent disabling.  In this regard, the 
Board notes VA examination in October 1994 showed only slight 
limitation of motion, and records from his private 
chiropractor note no more than a mild degree of disability.  
Moreover, the most recent VA examination in July 1998 
demonstrated that all motor and sensory findings were 
entirely normal, that there was only slight limitation of 
motion of the spine, no ankylosis of the spine, no permanent 
damage to the spine, no evidence that pain could specifically 
limit functional ability during flare-ups or due to repeated 
use, no associated disc findings or muscle strain, and 
current X-ray study of the thoracic spine was entirely 
normal.  

Simply put, the objective findings do not indicate greater 
disability than contemplated in the initial 10 percent 
evaluation (the maximum evaluation assignable) under 
Diagnostic Code 5291, even when the veteran's subjective 
complaints of pain are considered.  Absent more significant 
clinical findings, or clinical evidence of functional 
impairment other than, or in addition to, limitation of 
motion of the thoracic spine (to include as a result of 
pain), there simply is no basis for assignment of more than a 
10 percent evaluation pursuant to any other diagnostic code.  
Moreover, there is no basis for assignment of a higher 
evaluation on an extra-schedular basis, absent evidence of 
marked interference with employment, repeated 
hospitalization, or other unusual or exceptional factors 
demonstrating that the schedular criteria are inadequate to 
evaluate the veteran's disability.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996).  The veteran, himself, has testified that he is 
currently employed and working full time, and that he has 
required no recent medical treatment or medication other than 
an occasional Motrin for his service-connected thoracic spine 
disability.  

Under these circumstances, the Board finds that the 10 
percent disability evaluation currently assigned for the 
veteran's thoracic spine disability reflects the highest 
level of disability shown, at any stage, since the effective 
date of the grant of service connection for thoracic spine 
disability; hence, the claim for a higher evaluation must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial evaluation in excess of 10 percent for the 
veteran's service-connected residuals of a thoracic spine 
injury, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

